EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devora Champa on 10/13/2021. The application has been amended as follows: 
Claim 57: After the word “and” in line 4, add a new paragraph that recites
		--formulating the resulting mixture as an acid-resistant capsule,--.
	     Before the word “producing” in the last line, add			
		--thereby --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant application is drawn to a pharmaceutical composition formulated as an acid-resistant capsule, as well as a method for manufacturing said pharmaceutical composition. The pharmaceutical composition comprises (a) a non-selected fecal microbiota of a stool sample, or portion thereof, of a human donor and (b) a cultured bacterial strain.
Borody (US 2004/0028689 A1) is considered the closest prior art based on its disclosure of a pharmaceutical composition comprising viable non-pathogenic Clostridium bacteria and one or more additional nonpathogenic or attenuated pathogenic microorganisms. But unlike the claimed invention, Borody’s pharmaceutical i.e., disclosed as alternatives to each other), and there is no reason for a person with ordinary skill in the art to supplement the fecal microbiota of a stool with a cultured bacterial strain. Moreover, Borody does not specifically teach that the microbes derived from the feces are non-selected.
Claims were also previously rejected under 35 U.S.C. 101 for being directed to natural products. However, the pharmaceutical composition has been amended to require that it is formulated as “an acid-resistant capsule”. Since this type of formulation prevents the microbiota and bacterial strain to be degraded by the stomach’s acidic environment when ingested, the bioavailability of these natural products becomes significantly altered. Hence, the claims as a whole are now subject matter eligible.
	A terminal disclaimer was filed on 9/30/2021 that disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following U.S. Patents: 10,617,724; 11,026,978; and 11,071,759. With the approval of the terminal disclaimer, the double patenting rejections over said patents have been obviated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 44-63 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651